Title: From John Adams to the President of Congress, No. 14, 6 October 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
     Amsterdam, 6 Oct. 1780. Dupl in John Thaxter’s hand (PCC, No. 84, II, f. 285–287). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:83–84.
     Received by Congress on 29 Jan. 1781, this letter consisted of an English translation of the decree of 30 Aug. by Maria I, Queen of Portugal, forbidding privateers from entering any Portuguese port and further prohibiting any vessel, whether a privateer or warship, from bringing in its prizes.
    